DETAILED ACTION

This non-final office action is in response to claims 1-20 filed September 17, 2021 for examination. Claims 1-20 are being examined and are pending. 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings

The drawings filed on 09/17/2021 have been accepted.
Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites “an identity of a second digital certificate that is to be used to verify…” It is unclear to which term the claim term "that" in the claim limitation "that is to be used to" is referring to. Specifically, it is unclear whether "that" refers to an identity or a second digital certificate. Claim 10 has similar limitations. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 recites the limitation “the second remote computer system” but recites only "an untrusted second remote computer system" earlier in the claim, is indefinite because it is uncertain as to the second remote computer system to which reference is made.
Independent claim 1 recites two different “second communication channels” (see first and second limitation recite two “a second communication channels”) in the claim, the recitation of "the second communication channels" in the same or subsequent claim (see third limitation) would be unclear where it is uncertain which of the two second communication channels was intended.
Dependent claims 2-9 are also rejected due to the dependency on independent claims.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim. See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of non-statutory obviousness-type double patenting rejection as being unpatentable over claims 1-20 of US Patent # 11,153,100 B2 (S/N# 16/687,293). Although the conflicting claims are not identical, they are not patentably distinct from each other because the referenced US patent and the instant application are claiming common subject matter, as follows (Since all the claims recited similar limitations, examiner only shows independent claim 1 of instant application and referenced US patent):
Instant Application
(S/N# 17/478,719)
US Patent # 11,153,100 B2
(App S/N # 16/687,293)
1. A method, implemented at a computer system that includes at least one processor, for achieving certificate pinning security when obtaining data through a reduced trust network, the method comprising: 
receiving, over a first secured communications channel, an identity of a second digital certificate that is to be used to verify integrity and authenticity of content received over a second communications channel, the first secured communications channel established based at least upon a first digital certificate associated with the first secured communications channel being certified by a pinned certificate; 





sending a request over a second communications channel with an untrusted second remote computer system, the request including a request Uniform Resource Identifier (URI); based on sending the request, 
receiving a response from the second remote computer system over the second communications channel, the response comprising a payload, a timestamp, a URI portion, and a signature over the payload, the timestamp, the URI portion; 
verifying integrity and authenticity of the response, including: 
verifying that the timestamp is valid; verifying that the URI portion corresponds to the request URI; and 
using the second digital certificate and the signature, verifying that the response is authentic; and 
based on verifying the integrity and the authenticity of the response, processing the payload.
1. A method, implemented at a computer system that includes at least one processor, for achieving certificate pinning security when obtaining data through a reduced trust network, the method comprising: 
establishing a secured first communications channel with a trusted first remote computer system, including establishing the first communications channel only upon verifying that a first digital certificate offered by the first remote computer system for securing the first communications channel is certified by a pinned certificate; receiving, over the first communications channel, an identity of a second digital certificate that is to be used to verify integrity and authenticity of content received over a second communications channel; establishing the second communications channel with an untrusted second remote computer system; 
sending a request over the second communications channel, the request including a request Uniform Resource Identifier (URI); based on sending the request, 


receiving a response from the second remote computer system over the second communications channel, the response comprising a payload, a timestamp, a URI portion, and a signature over the payload, the timestamp, the URI portion; 
verifying integrity and authenticity of the response, including: 
verifying that the timestamp is valid; 
verifying that the URI portion corresponds to the request URI; and 
using the second digital certificate and the signature, verifying that the response is authentic; and 
based on verifying the integrity and the authenticity of the response, processing the payload.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended or filed terminal disclaimer to overcome double patenting rejection and the rejection(s) under 35 U.S.C. 112 (b), set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art US 10,257,171 B2 (Lyons et al.) has been found to teach [abstract] a method of ensuring the identity of a first processing device to a second processing device allows for secure network communication between the devices. A network resource address including an encoded trusted identifier in a portion of the address excluding the host name of the first processing device are provided to a second processing device by a trusted distribution mechanism. The trusted identifier is derived from a public key of the first processing device. Communication is initiated with the first processing device at the network resource address and a public key purporting to identify the first processing device is received in response to initiating the communication. The trusted identifier is compared to a transformation of at least a portion of the public key to determine a match between the identifier and the transformation. If the trusted identifier and the transformation match, the identity of the first processing device is verified.
Prior art US 10,211,992 B1 (Tarandach et al.) has been found to teach [abstract]  a system and method of exchanging certificate pinning information between a server and client over an unprotected network by: obtaining a server certificate fingerprint to validate the server to the client during network communication; upon receipt of a request from the client, wrapping the server certificate fingerprint in an envelope that is encrypted using a hash of a password defined by the user and transmitted for storage on the server; and transmitting the envelope as part of a payload over the network to the client to enable the client to decrypt the envelope using the password and obtain the server certificate fingerprint for pinning to data elements transmitted to the server.
For independent claim 1, the examiner notes that the prior arts (newly found prior art cited above and prior arts cited in parent application) do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “based on sending the request, receiving a response from the second remote computer system over the second communications channel, the response comprising a payload, a timestamp, a URI portion, and a signature over the payload, the timestamp, the URI portion; verifying integrity and authenticity of the response, including: verifying that the timestamp is valid; verifying that the URI portion corresponds to the request URI; and using the second digital certificate and the signature, verifying that the response is authentic; and based on verifying the integrity and the authenticity of the response, processing the payload.” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
For independent claim 10, the examiner notes that the prior arts (newly found prior art cited above and prior arts cited in parent application) do not provide sufficient motivation to be combined and to be modified in such a way as to render obvious the claimed feature of “establishing a second communications channel with an untrusted second remote computer system; receiving a request over the second communications channel the request including a request Uniform Resource Identifier (URI); and based on receiving the request, at least one of generating or identifying a payload corresponding to the request URI; generating a timestamp and a URI portion comprising at least a subset of the request URI; using the second digital certificate, generating a signature over the payload, the timestamp, and the URI portion; and - Page 38 -Docket Nos.: 13768.3816.1 / 407735-US-CNT sending a response over the second communications channel towards the remote client computer system, the response comprising the timestamp, the URI portion, and the signature.” within the context of the claimed invention as a whole without the usage of impermissible hindsight reasoning.
Independent claim 17 recites similar limitations as claims 1 and 10.
For dependent claims 2-9, 11-16, and 18-20, the claims are allowable due to their dependency on allowable independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWNCHOY RAHMAN whose telephone number is (571)270-7471. The examiner can normally be reached Monday - Friday 8:30A-5P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 5712723787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Shawnchoy Rahman/Primary Examiner, Art Unit 2438